Title: To George Washington from Thomas McKean, 12 July 1790
From: McKean, Thomas
To: Washington, George



Sir,
Philadelphia. July 12th 1790.

On my return from the Western Circuit, I found the packet, herewith sent to Your Excellency. The reason of Mr Wilson’s application to me, respecting an affair I never before heard of, I cannot tell, unless he believes, that from a little knowledge I had of his seeming, if not real attachment to the American Revolution, I would interest myself in his behalf, or that humanity would urge me to it. He had two brothers, officers in the British Army in America during the war, and yet appeared to be anxious for our success, and I believe was active, tho’ particulars have escaped my recollection. He has no other claim upon me.
Permit me to request, you will take the trouble of perusing his petition; the rest must be submitted to your wisdom.
I beg leave to offer my congratulations on the restoration of Your health and to subscribe myself, what with great truth & sincerity I am, Sir, Your Excellency’s, most obedient & devoted humble servant
Philip W. ⟨lre⟩ dated No. 57 Marsham street
Westminster, 11th March 1790.
